DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-6 directed to species non-elected without traverse.  Accordingly, claims 5-6 have been cancelled.

Claim Rejections - 35 USC § 112
The rejection of claims 1-4 under 35 U.S.C. 112(b), set forth in the Office Action mailed 12/10/20, is hereby withdrawn due to amendments/arguments made by the Applicant.


Allowable Subject Matter
Claims 1-4, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art references, Ushio and Hoshi, fail to teach or suggest:
“wherein the first connection terminal section provides a first electrical connection between the electric apparatus and the first drive control apparatus for receiving the power supply therefrom, and wherein the second connection terminal section provides a second electrical connection between the electric apparatus and the second drive control apparatus for receiving the power supply therefrom”, as set forth in claim 1; and
“wherein the first and second connection terminal sections respectively provide first and second electrical connections between the electric apparatus and the drive control apparatus for receiving the drive power therefrom”, as set forth in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 18, 2021